Title: To James Madison from Benjamin Smith Barton, 20 May 1810 (Abstract)
From: Barton, Benjamin Smith
To: Madison, James


20 May 1810, Philadelphia. Has initiated at his personal expense a scientific expedition into the Northwest Territory “and the adjacent British settlements.” Thomas Nuttall leads the party, which is already, “I presume, at Detroit, without any passport.” An unanticipated difficulty arose owing to Nuttall’s British citizenship. Secretary of State Robert Smith has been uncooperative, in contrast to David Erskine, who gave “a full and generous protection” to a French scientist in 1807. Regrets necessity of troubling JM, but the matter has become urgent. “I have lost every chance of getting a protection from the British minister; and it will require every exertion on my part to forward, in time to be useful, that from the A. government, even if obtained.”
